ORDER

The Court having considered the Joint Petition for Indefinite Suspension by Consent of the Attorney Grievance Commission of Maryland and the Respondent, Michelle Joy Hamilton, a/k/a Michelle Hamilton Davy, it is hereby, this 8th day of September, 2003,
ORDERED, that the Respondent is indefinitely suspended from the practice of law in the State of Maryland, the suspension to commence on September 12, 2003, and it is further
ORDERED, that the Respondent shall have the right to apply for reinstatement not sooner than one year from the date of this Order, and it is further
ORDERED, that the Respondent shall refund all fees paid to her by the following individuals: Cheryl Baker Kates; LaShone D. Butler; Peggy M. Bush; Teresa Myrick; Shirley Powell Dail; Debra Michelle Jones; and Martha Delores Redfearn, before applying for reinstatement; and it is further
ORDERED, that before applying for reinstatement, the Respondent shall obtain a physieal/psychological evaluation demonstrating her fitness to practice law; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Michelle Joy Hamilton from the register of attorneys and shall certify that fact to the Trustee’s of the Clients’ *55Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.